In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Pearce, J.), dated February 1, 1988, which, upon a fact-finding order of the same *584court, dated December 2, 1987, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the third degree, adjudged him to be a juvenile delinquent and placed him on probation for 12 months. The appeal brings up for review the fact-finding order dated December 2, 1987, and the denial, after a hearing, of that branch of the appellant’s motion which was to suppress physical evidence.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The radio report of a dispute involving a gun at the location in question, coupled with the responding officer’s observations when he arrived at that location, provided reasonable suspicion justifying the pat down (see, People v Benjamin, 51 NY2d 267; People v De Bour, 40 NY2d 210). Thus, the fact-finding court properly denied suppression of the gun seized from the defendant as a result of the pat down. Mangano, J. P., Brown, Eiber and Sullivan, JJ., concur.